Citation Nr: 0210627	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
schizophrenic disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 1997 rating actions 
by the RO that denied an evaluation in excess of 30 percent 
for the veteran's service connected schizophrenic disorder.  
In June 1999 the veteran appeared and gave testimony at an RO 
hearing before a hearing officer.  A transcript of this 
hearing is of record.  

This case was remanded to the RO by the Board in November 
2000 for further development.  It is now again before the 
Board for further appellate consideration.  


FINDING OF FACT

Without adequate cause, the veteran failed to report for 
January 2001 VA psychiatric examinations that were necessary 
for the proper adjudication of his claim for an increased 
rating for schizophrenia.  


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 30 percent for 
schizophrenia is not established.  38 C.F.R. § 3.655 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a July 2002 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claim.  This letter also informed him of the 
evidence needed to substantiate his claim and of what 
evidence he was responsible for obtaining.

Moreover, the veteran had been informed of the pertinent law 
and regulations governing the current claim in a statement of 
the case dated in January 1999 and in a supplemental 
statement of the case dated in January 2001.  The veteran 
requested and was afforded a personal hearing in June 1999 in 
which he discussed his psychiatric symptoms and the effects 
of his psychiatric disorder on his employment.  

It is also noted that the Board's remand of July 2000 and a 
subsequent supplemental statement of the case provided the 
veteran with the provisions of 38 C.F.R. § 3.655 pertaining 
to the consequences of failing to report for a VA 
examination.  These communications, including the Board's 
remand served to advise him of the evidence needed to 
substantiate his claim.  

VA has undertaken to obtain all relevant evidence, and there 
is no question as to who is responsible for obtaining what 
evidence.  Further efforts to comply with the requirements of 
the VCAA have been frustrated by the veteran's refusal to 
appear for a VA medical examination and a VA Social and 
Industrial survey to determine the current severity of his 
service connected psychiatric disability.  Because of the 
lack of response, there is no reasonable possibility that 
further efforts could aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

                                                       I.  
Factual Basis 

The service medical records indicate that the veteran was 
treated for psychiatric symptoms during his period of 
military service that were diagnosed as a schizophrenic 
reaction.  He was discharged from the service because of this 
disability.  

In a rating decision of October 1970 the RO granted service 
connection for a schizophrenic reaction and assigned a rating 
of as 0 percent disabling for this disability, effective 
August 29, 1969.  In a rating decision of March 1997 the RO 
increased the evaluation for the veteran's psychiatric 
disorder to 30 percent disabling, effective February 29, 
1996.  

In the Board's remand of July 2000 it was noted that the 
veteran underwent VA examinations in December 1996 and in 
June 1999.  It was further noted that these examinations were 
apparently conducted without the examiners being afforded an 
opportunity to review the veteran's claims folder.  Moreover, 
the most recent of these VA examinations raised questions 
regarding the veteran's employment status.  

Accordingly, the Board directed the RO to afford the veteran 
a VA psychiatric examination to determine the current 
severity of his schizophrenia and the RO was also instructed 
to consider affording the veteran a social and industrial 
survey to assess his employment history and his day-to-day 
functioning.  In the July 2000 remand the veteran was also 
advised that the requested psychiatric examination was deemed 
necessary to evaluate his claim and that his failure, without 
good cause, to report for the scheduled examination could 
result in the denial of his claim under 38 C.F.R. § 3.655.  

The veteran was scheduled for a VA psychiatric examination 
and a social and industrial survey in January 2001.  A copy 
of the letter from the VA medical center to the veteran 
informing him of the date, time, and place to report for 
these examinations is of record.  

The record contains a VA examination-scheduling document upon 
which it was noted that the veteran failed to report for his 
January 2001 VA examinations.  The record also contains a 
subsequent letter from the VA to the veteran, mailed to his 
residence of record, requesting that he reschedule his VA 
psychiatric examination.  The veteran failed to respond to 
this letter.  


                                                   II.  Legal 
Analysis

Under the provisions of 38 C.F.R. § 3.655(a)(b) (2002):

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause fails to 
report for such an examination or 
reexamination and a claimant, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by the VA.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit that was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  
38 C.F.R. § 3.655.

As indicated above, the veteran, without any explanation, 
failed to appear for the January 2001, examinations and 
attempts to subsequently contact him and reschedule this 
evaluation have met with no response.  These examinations 
were necessary because there was no contemporaneous 
examination in which the veteran's medical records were 
reviewed.  38 C.F.R. § 4.1 (2001) (requiring that in 
examinations to evaluate disability, the disability be viewed 
in relation to its history).

Since the veteran, without good cause, failed to report for 
an examination necessary to properly adjudicate the claim 
increase, an increased rating for the veteran's psychiatric 
disability must be denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
schizophrenic disorder is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

